UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23367 BIRNER DENTAL MANAGEMENT SERVICES, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1307044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1777 S. HARRISON STREET, SUITE 1400 DENVER, COLORADO (Address of principal executive offices) (Zip Code) (303) 691-0680 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of August 3, 2012 Common Stock, no par value BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Item 1.Financial Statements Page Unaudited Condensed Consolidated Balance Sheets as of December 31, 2011 and June 30, 2012 3 Unaudited Condensed Consolidated Statements of Income for the Quarters and Six Months Ended June 30, 2011 and 2012 4 Unaudited Condensed Consolidated Statement of Shareholders’ Equityas of June 30, 2011 and 2012 5 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Six Months Ended June 30, 2011 and 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2012 6 Unaudited Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Signatures 26 2 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $302,000 and $308,000, respectively Deferred tax asset Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, net OTHER NONCURRENT ASSETS: Intangible assets, net Deferred charges and other assets Notes receivable Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued payroll and related expenses Income taxes payable Current maturities of long-term debt - Total current liabilities LONG-TERM LIABILITIES: Deferred tax liability, net Long-term debt, net of current maturities Other long-term obligations Total liabilities SHAREHOLDERS' EQUITY: Preferred Stock, no par value, 10,000,000 shares authorized; none outstanding - - Common Stock, no par value, 20,000,000 shares authorized; 1,837,519 and 1,841,790 shares issued and outstanding, respectively Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Quarters Ended Six Months Ended June 30, June 30, REVENUE: $ DIRECT EXPENSES: Clinical salaries and benefits Dental supplies Laboratory fees Occupancy Advertising and marketing Depreciation and amortization General and administrative Contribution from dental offices CORPORATE EXPENSES: General and administrative Depreciation and amortization OPERATING INCOME Interest expense, net INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Net income per share of Common Stock - Basic $ Net income per share of Common Stock - Diluted $ Cash dividends per share of Common Stock $ Weighted average number of shares of Common Stock and dilutive securities: Basic Diluted Corporate expense - general and administrative includes $90,636 of stock-based compensation expense pursuant to ASC Topic 718 and $81,414 related to a long-term incentive program for the quarter ended June 30, 2011 and$112,198 of stock-based compensation expense pursuant to ASC Topic 718 for the quarter ended June 30, 2012. Corporate expense - general and administrative includes $133,655 of stock-based compensation expense pursuant to ASC Topic 718 and $162,828 related to a long-term incentive program for the six months ended June 30, 2011 and$344,963 of stock-based compensation expense pursuant to ASC Topic 718 for the six months ended June 30, 2012. The accompanying notes are an integral part of these financial statements. 4 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (UNAUDITED) Common Stock Retained Shareholders' Shares Amount Earnings Equity BALANCES, December 31, 2011 $ $ $ Common Stock options exercised - - - Purchase and retirement of Common Stock ) ) - ) LTIP restricted stock units issued - - - Dividends declared on Common Stock - - ) ) Stock-based compensation expense - - Other comprehensive income - Net income, six months ended June 30, 2012 - - BALANCES, June 30, 2012 $ $ $ CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR SIX MONTHS ENDED JUNE 30, (UNAUDITED) Net income $ Other comprehensive income - Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 5 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Provision for doubtful accounts Discontinued operations costs ) - Changes in assets and liabilities net of effects from acquisitions: Accounts receivable ) ) Prepaid expenses and other assets ) ) Deferred charges and other assets Accounts payable ) Accrued expenses ) ) Accrued payroll and related expenses Income taxes payable Other long-term obligations ) Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Capital expenditures ) ) Notes receivable - related parties, net Net cash used in investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Advances – line of credit Repayments – line of credit ) ) Advances – Term Loan - Repayments – Term Loan ) - Purchase and retirement of Common Stock ) ) Common Stock cash dividends ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these financial statements. 6 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, (UNAUDITED), Six Months Ended June 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $ $ Cash received for income taxes $ $
